Title: James Madison to John Quincy Adams, 13 May 1828
From: Madison, James
To: Adams, John Quincy


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            May 13. 1828
                            
                        
                        
                        Col Preston is desirous of exchanging the office he holds at Richmond for that lately vacated by the death of
                            Doctr. Tu[cker] & it is his wish that I should be in the number of his friends who bear testimony to the public
                            services & personal qualities on which his pretensions are grounded.
                        Tho anxious to avoid such intrusions, I can not in justice to Col. P. withold the observat[ion] that his
                            services during the late war were understood to be marked with true 9  patriotism, as well as great gallantry; in the latter
                            of which he received a wound from which he suffered much, with a crippling effect which he carries thro’ life. Since the
                            war, the State to which he belongs, has testified its sense of his merits & qualifications, by conferring on him
                            the honors of its Chief Magistracy, of which his conduct proved him to be worthy. With respect to his career in private
                            life, it is I believe characterized by the purest integrity & strictest honor.
                        In doing this justice to Col: P. it is as far from my purpose, as it would be out of my power, to enter into
                            the comparative merits of the Candidates, not one of whose names except his, is known to me. I would express only the
                            persuasion which I feel that if it sd. be his lot to be charged with the office in question, its duties wd. well be
                            faithfully & satisfactorily discharged: and as a reward for public merit not misapplied
                        
                            
                                
                            
                        
                    